Title: From Benjamin Franklin to William Strahan, 29 November 1769
From: Franklin, Benjamin
To: Strahan, William


This letter, one of Franklin’s major statements on colonial affairs, was in response to the queries Strahan had sent him a week before, which are printed above under November 21–22. As explained there, the queries and the reply were not designed for publication, and were not in fact published until 1774; they were intended for private circulation, in order to mobilize support for total repeal of the Townshend Acts at the next session of Parliament. Franklin here condensed and organized some of the arguments that he had been working out for himself, in letters and in the marginalia printed at the end of this volume, and applied them to specific issues that the queries had raised—to the duty on tea, for example, which soon proved to be momentous. He dealt mildly with the dangers of partial repeal, and then left Strahan’s queries in order to prophesy about the greater, underlying danger: that repression would provoke resistance and more repression, in a vicious circle wherein both sides were caught. The effect of his letter must have been slight. Perhaps it engendered some support for partial repeal, on which he set no store at all, when that measure came before Parliament the following spring; but it certainly did nothing to deflect the government from a course that fulfilled his pessimistic prophecy.
 
Dear Sir,
Craven Street, Nov. 29. 69
Being just return’d to Town from a little Excursion I find yours of the 22d, containing a Number of Queries that would require a Pamphlet to answer them fully. You however desire only brief Answers, which I shall endeavour to give you. Previous to your Queries, You tell me, that “you apprehend his Majesty’s Servants have now in Contemplation; 1st. to releive the Colonists from the Taxes complained of: and 2dly to preserve the Honour, the Dignity, and the Supremacy of the British Legislature over all his Majesty’s Dominions.” I hope your Information is good, and that what you suppose to be in Contemplation will be carried into Execution, by repealing all the Laws that have been made for raising a Revenue in America by Authority of Parliament, without the consent of the People there. The Honour and Dignity of the British Legislature will not be hurt by such an Act of Justice and Wisdom: The wisest Councils are liable to be misled, especially in Matters remote from their Inspection. It is the persisting in an Error, not the Correcting it that lessens the Honour of any Man or body of Men. The Supremacy of that Legislature, I believe will be best preserv’d by making a very sparing use of it, never but for the Evident Good of the Colonies themselves, or of the whole British Empire; never for the Partial Advantage of Britain to their Prejudice; by such Prudent Conduct I imagine that Supremacy may be gradually strengthened and in time fully Established; but otherwise I apprehend it will be disputed, and lost in the Dispute. At present the Colonies consent and Submit to it for the regulation of General Commerce: But a Submission to Acts of Parliament was no part of their original Constitution. Our former Kings Governed their Colonies, as they Governed their Dominions in France, without the Participation of British Parliaments. The Parliament of England never presum’d to interfere with that prerogative till the Time of the Great Rebellion, when they usurp’d the Government of all the King’s other Dominions, Ireland, Scotland &c. The Colonies that held for the King, they conquered by Force of Arms, and Governed afterward as Conquered Countries. But New England having not oppos’d the Parliament, was considered and treated as a Sister Kingdom in Amity with England; as appears by the Journals, Mar. 10. 1642.
Your first Question is,
1. “Will not a Repeal of all the Duties (that on Tea excepted, which was before paid here on Exportation, and of Course no new Imposition) fully satisfy the Colonists?”
I think not.
“2 Your Reasons for that Opinion?”
Because it is not the Sum paid in that Duty on Tea that is Complain’d of as a Burthen, but the Principle of the Act express’d in the Preamble, viz. that those Duties were laid for the Better Support of Government and the Administration of Justice in the Colonies. This the Colonists think unnecessary, unjust, and dangerous to their Most Important Rights. Unnecessary, because in all the Colonies (two or three new ones excepted) Government and the Administration of Justice were and always had been well supported without any Charge to Britain; Unjust as it made such Colonies liable to pay such Charge for other Colonies, in which they had no Concern or Interest; dangerous, as such a Mode of raising Money for these Purposes, tended to render their Assemblies useless: For if a Revenue could be rais’d in the Colonies for all the purposes of Government, by Act of Parliament, without Grants from the People there, Governors, who do not generally love Assemblies, would never call them, they would be laid aside; and when nothing Should depend upon the People’s good will to Government, their Rights would be trampled on, they would be treated with Contempt. Another Reason why I think they would not be satisfy’d with such a partial repeal, is, that their Agreements not to import till the Repeal takes place, include the whole, which shows that they object to the whole; and those Agreements will continue binding on them if the whole is not repealed.
“3. Do you think the only effectual Way of composing the present Differences, is, to put the Americans precisely in the Situation they were in before the passing of the late Stamp Act?”
I think so.
“4. Your Reasons for that Opinion?”
Other Methods have been tryed. They have been rebuked in angry Letters. Their Petitions have been refused or rejected by Parliament. They have been threatened with the Punishments of Treason by Resolves of both Houses. Their Assemblies have been dissolv’d, and Troops have been sent among them; but all these Ways have only exasperated their Minds and widen’d the Breach; their Agreements to use no more British Manufactures have been Strengthen’d, and these Measures instead of composing Differences and promoting a good Correspondence, have almost annihilated your Commerce with those Countries, and greatly endanger’d the National Peace and general Welfare.
“5. If this last Method is deemed by the Legislature and his Majisty’s Ministers to be repugnant to their Duty as Guardians of the just Rights of the Crown, and of their Fellow Subjects, can you suggest any other Way of terminating these Disputes, consistent with the Ideas of Justice and propriety conceived by the Kings Subjects on both Sides the Atlantick?
A. I do not see how that Method can be deemed repugnant to the Rights of the Crown. If the Americans are put into their former Situation, it must be by an Act of Parliament, in the Passing of which by the King the Rights of the Crown are exercised not infringed. It is indifferent to the Crown whether the Aids received from America are Granted by Parliament here, or by the Assemblies there, provided the Quantum be the same; and it is my Opinion more will generally be Granted there Voluntarily than can ever be exacted and collected from thence by Authority of parliament. As to the rights of Fellow Subjects (I suppose you mean the People of Britain) I cannot conceive how they will be infringed by that method. They will still enjoy the Right of Granting their own money; and may still, if it pleases them, keep up their Claim to the Right of granting ours; a Right they can never exercise properly, for want of a sufficient Knowledge of us, our Circumstances and Abilities (to say nothing of the little likelihood there is that we should ever submit to it) therefore a Right that can be of no good use to them. And we shall continue to enjoy, in fact, the Right of granting our own Money; with the Opinion now universally prevailing among us that we are free Subjects of the King, and that Fellow Subjects of one Part of his Dominions are not Sovereign over Fellow Subjects in any other Part. If the Subjects on the different Sides of the Atlantic, have different and opposite Ideas of Justice or Propriety, no one Method can possibly be consistent with both. The best will be to let each enjoy their own Opinions, without disturbing them when they do not interfere with the common Good.
“6. And if this Method were actually followed do you not think it would encourage the Violent and Factious Part of the Colonists to aim at still farther Concessions from the Mother Country?”
A. I do not think it would. There may be a few among them that deserve the Name of factious and Violent, as there are in all Countries, but these would have little influence if the great Majority of Sober reasonable People were satisfy’d. If any Colony should happen to think that some of your regulations of Trade are inconvenient to the general Interest of the Empire, or prejudicial to them without being beneficial to you, they will state these Matters to the Parliament in Petitions as heretofore, but will, I believe, take no violent steps to obtain, what they may hope for in time from the Wisdom of Government here. I know of nothing else they can have in View. The Notion that prevails here of their being desirous of setting up a Kingdom or Common Wealth of their own, is to my certain Knowledge entirely groundless. I therefore think that on a total Repeal of all Duties laid expressly for the purpose of raising a Revenue on the People of America, without their Consent, the present Uneasiness would subside; the Agreements not to import would be dissolved, and the Commerce flourish as heretofore. And I am confirm’d in this Sentiment by all the Letters I have received from America, and by the Opinion of all the Sensible People who have lately come from thence, Crown Officers excepted. I know indeed that the people of Boston are grievously offended by the Quartering of Troops among them, as they think, contrary to Law; and are very angry with the Board of Commissioners to have calumniated them to Government; but as I suppose withdrawing of those Troops may be a Consequence of Reconciliating Measures taking Place; and that the Commission also will either be dissolv’d if found useless, or fill’d with more temporate and prudent Men if still deemed useful and necessary, I do not imagine these Particulars will prevent a return of the Harmony so much to be wished.
“7. If they are relieved in Part only, what [do] you, as a reasonable and dispassionate Man, and an equal Friend to both sides, imagine will be the probable Consequence?”
A. I imagine that repealing the offensive Duties in part will answer no End to this Country; the Commerce will remain obstructed, and the Americans go on with their Schemes of Frugality, Industry and Manufactures, to their own great Advantage. How much that may tend to the prejudice of Britain I cannot say; perhaps not so much as some apprehend, since she may in time find New Markets. But I think (if the Union of the two Countries continues to subsist) it will not hurt the general interest; for whatever Wealth Britain loses by the Failure of its Trade with the Colonies, America will gain; and the Crown will receive equal Aids from its Subjects upon the whole, if not greater.
And now I have answered your Questions as to what may be in my Opinion the Consequences of this or that supposed Measure, I will go a little farther, and tell you what I fear is more likely to come to pass in Reality.
I apprehend, that the Ministry, at least the American part of it, being fully persuaded of the Right of Parliament, think it ought to be enforc’d whatever may be the Consequences; and at the same time do not believe there is even now any Abatement of the Trade between the two Countries on account of these Disputes; or that if there is, it is small and cannot long Continue; they are assured by the Crown officers in America that Manufactures are impossible there; that the Discontented are few, and Persons of little Consequence; that almost all the People of Property and Importance are satisfyd, and disposed to submit quietly to the Taxing-Power of Parliament; and that if the Revenue Acts are continued, those Duties only that are called anti-commercial being repealed, and others perhaps laid in their stead, that Power will ere long be patiently submitted to, and the Agreements not to import be broken when they are found to produce no Change of Measures here. From these and similar Misinformations, which seem to be credited, I think it likely that no thorough redress of Grievances will be afforded to America this Session. This may inflame Matters still more in that Country; farther rash Measures there may create more Resentment here, that may Produce not merely ill-advis’d and useless Dissolutions of their Assemblies, as last Year; but Attempts to Dissolve their Constitutions; more Troops may be sent over, which will create more Uneasiness; to justify the Measures of Government your Ministerial Writers will revile the Americans in your Newspapers, as they have already began to do, treating them as Miscreants, Rogues, Dastards, Rebels, &c. which will tend farther to alienate the Minds of the People here from them, and diminish their Affections to this Country. Possibly too, some of their warm patriots may be distracted enough to expose themselves by some mad Action, to [be] sent for Hither, and Government here be indiscreet enough to Hang them on the Act of H. 8. Mutual Provocations will thus go on to complete the Separation; and instead of that cordial Affection that once and so long existed, and that Harmony so suitable to the Circumstances, and so Necessary to the Happiness, Strength Safety and Welfare of both Countries; an implacable Malice and Mutual Hatred, (such as we now see subsisting between the Spaniards and Portuguese, the Genoese and Corsicans, from the same Original Misconduct in the Superior Government) will take place; the Sameness of Nation, the Similarity of Religion, Manners and Language not in the least Preventing in our Case, more than it did in theirs. I hope however that this may all prove false Prophecy: And that you and I may live to see as sincere and Perfect a friendship establish’d between our respective Countries as has so many years Subsisted between Mr. Strahan and his truly affectionate Friend
B. Franklin
Copy
 Endorsed: Copy BF’s Answer to Mr Strahan’s Letter
